DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/2020 and 5/12/2021 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei (US 2019/0096830).
Regarding claim 1, Wei teaches a semiconductor device in fig. 5, comprising: 
a first chip  (500) including a first wire (refer to wires 104), a first connection pad (116) electrically connected to the first wire (104), and a first dummy pad (114); and 
5a second chip (600) including a second wire (refer to wires 204), a second connection pad (216) electrically connected to the second wire (refer to wires 204) and joined to the first connection pad (116)(see fig. 5), and a second dummy pad (214) joined to the first dummy pad (114), wherein a thickness of the first dummy pad (114) is smaller than a 10thickness of the first connection pad (116) and a thickness of the second dummy pad (250) is also smaller than a thickness of the second connection pad (216) (see fig. 5), or the thickness of the first dummy pad is smaller than the thickness of the first connection pad or the thickness of the second dummy pad is smaller than the thickness of the second 15connection pad (see fig. 5).  
Regarding claim 4, Wei teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Wei teaches the first connection pad (116) is connected directly to the first26 wire (104) and the second connection pad (216) is also connected directly to the second wire (204), and the thickness of the first dummy pad 
Regarding claim 6, Wei teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Wei teaches the first connection pad (116) is connected directly to the first wire (104) and the second connection pad (216) is connected directly to the second wire (204), or the first connection pad is connected directly to the first wire or the second connection 20pad is connected directly to the second wire (see fig. 5).  
Regarding claim 7, Wei teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Wei teaches one of the first dummy pad (114) and the second dummy pad (214), which has a thickness smaller than the first connection pad (116) or the second connection pad (216), is insulated 25from the first wire (104) or the second wire (204) (see fig.5).  
Regarding claim 10, Wei teaches manufacturing method of a semiconductor device in fig. 1, comprising: 
forming a plurality of concave portions (113/111)  in an interlayer dielectric film (110/108)  formed on a first wire (104) provided on a first wafer (102) (see fig. 1D-E) and 5embedding a metal (112) into the concave portions in fig. 1F, to form a first connection pad (116) electrically connected to the first wire (104) and a first dummy pad (114); 
forming a plurality of concave portions in an interlayer dielectric film(206/208)  formed on a second wire (204) provided on a second wafer (202) 10and embedding a 
joining the first connection pad (116) and the second connection pad (216) to each other and joining the first dummy pad  (114) and the second 15dummy pad (214) to each other, wherein the concave portions are formed in such a manner that a thickness of the first dummy pad is smaller than a thickness of the first connection pad and a thickness of the second dummy pad is also smaller than a thickness of the second connection pad, or the 20thickness of the first dummy pad is smaller than the thickness of the first connection pad or the thickness of the second dummy pad is smaller than the thickness of the second connection pad (see 1H).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon (US 2021/0043673).
Regarding claim 1, Kwon teaches a semiconductor device in fig. 4, comprising: 
a first chip  (100) including a first wire (wire 142), a first connection pad (160) electrically connected to the first wire (142), and a first dummy pad (150; see par. 59); and 
5a second chip (200) including a second wire (242), a second connection pad (260) electrically connected to the second wire (242) and joined to the first connection pad (160)(see fig. 4), and a second dummy pad (250; see par. 66) joined to the first dummy pad (150), wherein a thickness of the first dummy pad (150) is smaller than a 10thickness of the first connection pad (160) and a thickness of the second dummy pad (250) is also smaller than a thickness of the second connection pad (260) (see fig. 4), or the thickness of the first dummy pad is smaller than the thickness of the first connection pad or the thickness of the second dummy pad is smaller than the thickness of the second 15connection pad (see fig. 4).
Regarding claim 5, Kwon teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Kwon teaches the first connection pad (160) is electrically connected to the first wire via a first contact via (145) and 10the second connection pad (260) is electrically connected to the second wire via a second contact via (245), or the first connection pad is electrically connected to the first wire via the first contact via or the second connection pad is electrically connected to the second wire via the second contact via (see fig. 4).  
.  

  Claim 2 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ito (WO 2020/175712).
Regarding claim 2, Ito teaches a semiconductor device in fig. 8, comprising: 
a first chip (201) including a first wire (420) a first connection pad (431) electrically connected to the first wire (420), and a first dummy pad (441); and 
20a second chip (202) including a second wire (250), a second connection pad (432) electrically connected to the second wire (250) and joined to the first connection pad (160) (see fig. 14), and a second dummy pad (442) joined to the first dummy pad (see fig. 5), wherein the first dummy pad (refer to 441) is electrically connected to the first 25wire (420), or the second dummy pad is electrically connected to the second wire (see fig. 8).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (WO 2020/175712)
Regarding claim 3, Ito teaches all the limitations of the claimed invention for the same reasons as set forth above the first connection pad (431) is connected to the first wire (420) via a first contact via (423) and the second connection pad (432) is connected to the second wire via a second contact via (see fig.8).
Ito does not teach the second 30connection pad is connected directly to the second wire, or the first connection pad is connected directly to the first wire.  
Wei teaches the same field of an endeavor wherein the first connection pad (116) is connected directly to the first wire (104) and the second connection pad (216) is connected directly to the second wire (204), or the first connection pad is connected directly to the first wire or the second connection 35pad is connected directly to the second wire (see fig. 5).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the second 30connection pad is connected directly to the second wire, or the first connection pad is connected directly to the first wire as taught by Wei in the structure of Ito in order to reduce the height of the first wire or 
Regarding claim 9, Ito teaches all the limitations of the claimed invention for the same reasons as set forth above except for the first connection pad is connected directly to the first wire and the second connection pad is connected directly to the second wire, or the first connection pad is connected directly to the first wire or the second connection 35pad is connected directly to the second wire.
Wei teaches the same field of an endeavor wherein the first connection pad (116) is connected directly to the first wire (104) and the second connection pad (216) is connected directly to the second wire (204), or the first connection pad is connected directly to the first wire or the second connection 35pad is connected directly to the second wire (see fig. 5).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the second 30connection pad is connected directly to the second wire, and/or the first connection pad is connected directly to the first wire as taught by Wei in the structure of Ito in order to reduce the height of the first wire or second wire when the first connection pad is connected directly to the first wire or the second connection 35pad is connected directly to the second wire.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered 
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed manufacturing method of a semiconductor device, comprising “patterns including two types of concave portions with 35different depths from each other are formed in the resist by a nanoimprint technique at a same time” in combination of all the other limitations of claim 12.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed manufacturing method of a semiconductor device, comprising “patterns including two types of concave portions with 35different depths from each other are formed in the resist at a same time” in combination of all the other limitations of claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818